PER CURIAM.
We affirm the revocation of appellant’s probation and the sentence imposed thereon, but direct the trial court, on remand, to enter a written revocation order setting forth the conditions of probation which appellant was found to have violated. See McQuitter v. State, 622 So.2d 590 (Fla. 1st DCA 1993) (when trial court orally pronounces conditions of which probationer, has been found in violation, but fails to place them in written form, remand is necessary for entry of order conforming to oral pronouncement).
MINER, ALLEN and MICKLE, JJ., concur.